                     Case 4:14-cv-02543-CKJ Document 220 Filed 04/12/19 Page 1 of 1
                                                                                                                 ...........,_~_-FILED - _ _ _ _ LODGED
                                                                                                                                 RECEIVED        COPY



                                           UNITED. STATES DISTRICT COURT                                                            APR 1 2 2019
                                                            DISTRICT OF ARIZONA

    Carrie Ferrara Clark
PLAINTIFF
                       v.
    City of Tucson ·
DEFfililJANT
                                                                                       CASE   NUMBER: CV-14-O2543-TUC-CKJ


    PRESIDING JUDGRCindy K. Jorgenson               COURTROOM   DEPll'l'YSandra   G.   Fuller      counT    REPORTERCh~ryt Cummings
                                                                                                   0. Lli'D b,. .._ ff   ...._ LI   i       ':s:>• •'- "c'

    BEARING/TRIAL nATE(s • April 1 _s, 2019 , PLAINTI!'F ATT0RNEY(S) Jeffrey                       DEFENDAirr     ATTOIUtm:(SI          Michelle Saavedra,
                           April 8-10, 2019                          Jacobson                                                           Renee Waters


    PLF        DFT   DATE   SWORN         DATE   APPEARED                                                                                                    Under
                                                                             WITNESSES                                                                       Rule

     X               4 \a\ \G\            4 \~ ~ 4\-:!, \C\                    Carrie Ferrara Clark
     X               4\4\,C\              4t4\t°'                                             Jeff Todd
     X               4\.o\\C\              4\~\\°t                                     Matthew Larsen
     X
     X
                     4\~\
                     A\~\ \C\
                                    '°'    4\--:z..\\C\
                                           4\ .3 \ ,9
                                                                                        Sloan Tamietti
                                                                                          Joe Gulotta
     X               4\ 4 \\'1             4l4\\~                                 Martin "Harvey" Brown
     X               4\4\,C\               4 \4 ct_ 4\u, \\~                            Josh Campbell
     X                                                                                   Chris Conger
     X               4\4\,C\               4 \4 \ ,c,                                     Nate Weber
     X                4 l -z.   \ \C\      4 ,·~ \ \C\                                 Josue Camarena
     X                4\~\\C\              4 ,~ \,C\                                   John Valenzuela
     X                4\ ~ \,9              4\°3\lC\                                    Brad Decastro
     X                4\4\ \C\              4 \_- -4\, C\                                Gordon Clark
     X                                                                                   Frances Kunz


,

                                                                                                                                        '
